
	
		II
		112th CONGRESS
		1st Session
		S. 1196
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2011
			Mr. Grassley (for
			 himself, Mr. Sessions,
			 Mr. Rubio, Mr.
			 Wicker, Mr. Boozman,
			 Mr. Lee, Mr.
			 Hatch, Mr. Vitter,
			 Mr. Coburn, and Mr. Corker) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To expand the use of E-Verify, to hold employers
		  accountable, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Accountability Through Electronic
			 Verification Act.
		2.Permanent
			 reauthorizationSection 401(b)
			 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (division C of Public Law 104–208; 8 U.S.C. 1324a note) is amended by striking
			 Unless the Congress otherwise provides, the Secretary of Homeland
			 Security shall terminate a pilot program on September 30, 2012..
		3.Mandatory use of
			 E-Verify
			(a)Federal
			 GovernmentSection 402(e)(1) of the Illegal Immigration Reform
			 and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is
			 amended—
				(1)by amending
			 subparagraph (A) to read as follows:
					
						(A)Executive
				departments and agenciesEach department and agency of the
				Federal Government shall participate in E-Verify by complying with the terms
				and conditions set forth in this
				section.
						;
				and
				(2)in subparagraph
			 (B), by striking , that conducts hiring in a State and all that
			 follows and inserting shall participate in E-Verify by complying with
			 the terms and conditions set forth in this section..
				(b)Federal
			 contractors; critical employersSection 402(e) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a
			 note) is amended—
				(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and
				(2)by inserting
			 after paragraph (1) the following:
					
						(2)United states
				contractorsAny person, employer, or other entity that enters
				into a contract with the Federal Government shall participate in E-Verify by
				complying with the terms and conditions set forth in this section.
						(3)Designation of
				critical employersNot later than 7 days after the date of the
				enactment of this paragraph, the Secretary of Homeland Security shall—
							(A)conduct an
				assessment of employers that are critical to the homeland security or national
				security needs of the United States;
							(B)designate and
				publish a list of employers and classes of employers that are deemed to be
				critical pursuant to the assessment conducted under subparagraph (A);
				and
							(C)require that
				critical employers designated pursuant to subparagraph (B) participate in
				E-Verify by complying with the terms and conditions set forth in this section
				not later than 30 days after the Secretary makes such
				designation.
							.
				(c)All
			 employersSection 402 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is amended—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by inserting
			 after subsection (e) the following:
					
						(f)Mandatory
				participation in E-Verify
							(1)In
				generalSubject to paragraphs (2) and (3), all employers in the
				United States shall participate in E-Verify, with respect to all employees
				recruited, referred, or hired by such employer on or after the date that is 1
				year after the date of the enactment of this subsection.
							(2)Use of contract
				laborAny employer who uses a contract, subcontract, or exchange
				to obtain the labor of an individual in the United States shall certify in such
				contract, subcontract, or exchange that the employer uses E-Verify. If such
				certification is not included in a contract, subcontract, or exchange, the
				employer shall be deemed to have violated paragraph (1).
							(3)Interim
				mandatory participation
								(A)In
				generalBefore the date set forth in paragraph (1), the Secretary
				of Homeland Security shall require any employer or class of employers to
				participate in E-Verify, with respect to all employees recruited, referred, or
				hired by such employer if the Secretary has reasonable cause to believe that
				the employer is or has been engaged in a material violation of section 274A of
				the Immigration and Nationality Act (8 U.S.C. 1324a).
								(B)NotificationNot
				later than 14 days before an employer or class of employers is required to
				begin participating in E-Verify pursuant to subparagraph (A), the Secretary
				shall provide such employer or class of employers with—
									(i)written
				notification of such requirement; and
									(ii)appropriate
				training materials to facilitate compliance with such
				requirement.
									.
				4.Consequences of
			 failure to participate
			(a)In
			 generalSection 402(e)(5) of
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
			 U.S.C. 1324a note), as redesignated by section 3(b)(1), is amended to read as
			 follows:
				
					(5)Consequences of
				failure to participateIf a person or other entity that is
				required to participate in E-Verify fails to comply with the requirements under
				this title with respect to an individual—
						(A)such failure
				shall be treated as a violation of section 274A(a)(1)(B) with respect to such
				individual; and
						(B)a rebuttable
				presumption is created that the person or entity has violated section
				274A(a)(1)(A).
						.
			(b)PenaltiesSection 274A of the
			 Immigration and Nationality Act (8
			 U.S.C. 1324a) is amended—
				(1)in subsection
			 (e)—
					(A)in paragraph
			 (4)—
						(i)in
			 subparagraph (A), in the matter preceding clause (i), by inserting ,
			 subject to paragraph (10), after in an amount;
						(ii)in
			 subparagraph (A)(i), by striking not less than $250 and not more than
			 $2,000 and inserting not less than $2,500 and not more than
			 $5,000;
						(iii)in
			 subparagraph (A)(ii), by striking not less than $2,000 and not more than
			 $5,000 and inserting not less than $5,000 and not more than
			 $10,000;
						(iv)in
			 subparagraph (A)(iii), by striking not less than $3,000 and not more
			 than $10,000 and inserting not less than $10,000 and not more
			 than $25,000; and
						(v)by
			 amending subparagraph (B) to read as follows:
							
								(B)may require the
				person or entity to take such other remedial action as is
				appropriate.
								;
						(B)in paragraph
			 (5)—
						(i)by
			 inserting , subject to paragraphs (10) through (12), after
			 in an amount;
						(ii)by
			 striking $100 and inserting $1,000;
						(iii)by
			 striking $1,000 and inserting $25,000;
						(iv)by
			 striking the size of the business of the employer being charged, the
			 good faith of the employer and inserting the good faith of the
			 employer being charged; and
						(v)by
			 adding at the end the following: Failure by a person or entity to
			 utilize the employment eligibility verification system as required by law, or
			 providing information to the system that the person or entity knows or
			 reasonably believes to be false, shall be treated as a violation of subsection
			 (a)(1)(A).;
						(C)by adding at the
			 end the following:
						
							(10)Exemption from
				penaltyIn the case of imposition of a civil penalty under
				paragraph (4)(A) with respect to a violation of subsection (a)(1)(A) or (a)(2)
				for hiring or continuation of employment or recruitment or referral by person
				or entity and in the case of imposition of a civil penalty under paragraph (5)
				for a violation of subsection (a)(1)(B) for hiring or recruitment or referral
				by a person or entity, the penalty otherwise imposed may be waived or reduced
				if the violator establishes that the violator acted in good faith.
							(11)Authority to
				debar employers for certain violations
								(A)In
				generalIf a person or entity
				is determined by the Secretary of Homeland Security to be a repeat violator of
				paragraph (1)(A) or (2) of subsection (a), or is convicted of a crime under
				this section, such person or entity may be considered for debarment from the
				receipt of Federal contracts, grants, or cooperative agreements in accordance
				with the debarment standards and pursuant to the debarment procedures set forth
				in the Federal Acquisition Regulation.
								(B)Does not have
				contract, grant, agreementIf
				the Secretary of Homeland Security or the Attorney General wishes to have a
				person or entity considered for debarment in accordance with this paragraph,
				and such an person or entity does not hold a Federal contract, grant or
				cooperative agreement, the Secretary or Attorney General shall refer the matter
				to the Administrator of General Services to determine whether to list the
				person or entity on the List of Parties Excluded from Federal Procurement, and
				if so, for what duration and under what scope.
								(C)Has contract,
				grant, agreementIf the
				Secretary of Homeland Security or the Attorney General wishes to have a person
				or entity considered for debarment in accordance with this paragraph, and such
				person or entity holds a Federal contract, grant or cooperative agreement, the
				Secretary or Attorney General shall advise all agencies or departments holding
				a contract, grant, or cooperative agreement with the person or entity of the
				Government’s interest in having the person or entity considered for debarment,
				and after soliciting and considering the views of all such agencies and
				departments, the Secretary or Attorney General may waive the operation of this
				paragraph or refer the matter to any appropriate lead agency to determine
				whether to list the person or entity on the List of Parties Excluded from
				Federal Procurement, and if so, for what duration and under what scope.
								(D)ReviewAny decision to debar a person or entity
				under in accordance with this paragraph shall be reviewable pursuant to part
				9.4 of the Federal Acquisition
				Regulation.
								;
				and
					(2)in subsection
			 (f)—
					(A)by amending
			 paragraph (1) to read as follows:
						
							(1)Criminal
				penaltyAny person or entity which engages in a pattern or
				practice of violations of subsection (a)(1) or (2) shall be fined not more than
				$15,000 for each unauthorized alien with respect to which such a violation
				occurs, imprisoned for not less than 1 year and not more than 10 years, or
				both, notwithstanding the provisions of any other Federal law relating to fine
				levels.
							;
				and
					(B)in paragraph (2),
			 by striking Attorney General each place it appears and inserting
			 Secretary of Homeland Security.
					5.Preemption;
			 liabilitySection 402 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1324a note), as amended by this Act, is further amended by adding at the end
			 the following:
			
				(h)Limitation on
				State authority
					(1)PreemptionA State or local government may not
				prohibit a person or other entity from verifying the employment authorization
				of new hires or current employees through E-Verify.
					(2)LiabilityA person or other entity that participates
				in E-Verify may not be held liable under any Federal, State, or local law for
				any employment-related action taken with respect to the wrongful termination of
				an individual in good faith reliance on information provided through
				E-Verify.
					.
		6.Expanded use of
			 E-VerifySection 403(a)(3)(A)
			 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
			 U.S.C. 1324a note) is amended to read as follows:
			
				(A)In
				general
					(i)Before
				hiringThe person or other entity may verify the employment
				eligibility of an individual through E-Verify before the individual is hired,
				recruited, or referred if the individual consents to such verification. If an
				employer receives a tentative nonconfirmation for an individual, the employer
				shall comply with procedures prescribed by the Secretary, including—
						(I)providing the
				individual employees with private, written notification of the finding and
				written referral instructions;
						(II)allowing the
				individual to contest the finding; and
						(III)not taking
				adverse action against the individual if the individual chooses to contest the
				finding.
						(ii)After
				employment offerThe person or other entity shall verify the
				employment eligibility of an individual through E-Verify not later than 3 days
				after the date of the hiring, recruitment, or referral, as the case may
				be.
					(iii)Existing
				employeesNot later than 3 years after the date of the enactment
				of the Accountability Through Electronic
				Verification Act, the Secretary shall require all employers to
				use E-Verify to verify the identity and employment eligibility of any
				individual who has not been previously verified by the employer through
				E-Verify.
					.
		7.ReverificationSection 403(a) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is
			 amended by adding at the end the following:
			
				(5)ReverificationEach
				person or other entity participating in E-Verify shall use the E-Verify
				confirmation system to reverify the work authorization of any individual not
				later than 3 days after the date on which such individual's employment
				authorization is scheduled to expire (as indicated by the Secretary or the
				documents provided to the employer pursuant to section 274A(b) of the
				Immigration and Nationality Act (8 U.S.C. 1324a(b)), in accordance with the
				procedures set forth in this subsection and section
				402.
				.
		8.Holding
			 employers accountable
			(a)Consequences of
			 nonconfirmationSection 403(a)(4)(C) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is
			 amended to read as follows:
				
					(C)Consequences of
				nonconfirmation
						(i)Termination and
				notificationIf the person or other entity receives a final
				nonconfirmation regarding an individual, the employer shall immediately—
							(I)terminate the
				employment, recruitment, or referral of the individual; and
							(II)submit to the
				Secretary any information relating to the individual that the Secretary
				determines would assist the Secretary in enforcing or administering United
				States immigration laws.
							(ii)Consequence of
				continued employmentIf the person or other entity continues to
				employ, recruit, or refer the individual after receiving final nonconfirmation,
				a rebuttable presumption is created that the employer has violated section 274A
				of the Immigration and Nationality Act (8 U.S.C.
				1324a).
						.
			(b)Interagency
			 nonconfirmation reportSection 405 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is
			 amended by adding at the end the following:
				
					(c)Interagency
				nonconfirmation report
						(1)In
				generalThe Director of U.S. Citizenship and Immigration Services
				shall submit a weekly report to the Assistant Secretary of Immigration and
				Customs Enforcement that includes, for each individual who receives final
				nonconfirmation through E-Verify—
							(A)the name of such
				individual;
							(B)his or her Social
				Security number or alien file number;
							(C)the name and
				contact information for his or her current employer; and
							(D)any other
				critical information that the Assistant Secretary determines to be
				appropriate.
							(2)Use of weekly
				reportThe Secretary of Homeland Security shall use information
				provided under paragraph (1) to enforce compliance of the United States
				immigration
				laws.
						.
			9.Information
			 sharingThe Commissioner of
			 Social Security, the Secretary of Homeland Security, and the Secretary of the
			 Treasury shall jointly establish a program to share information among such
			 agencies that may or could lead to the identification of unauthorized aliens
			 (as defined under section 274A(h)(3) of the Immigration and Nationality Act),
			 including any no-match letter and any information in the earnings suspense
			 file.
		10.Form I–9
			 ProcessNot later than 9
			 months after date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit a report to Congress that contains recommendations
			 for—
			(1)modifying and simplifying the process by
			 which employers are required to complete and retain a Form I–9 for each
			 employee pursuant to section 274A of the Immigration and Nationality Act (8
			 U.S.C. 1324a); and
			(2)eliminating the process described in
			 paragraph (1).
			11.AlgorithmSection 404(d) of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note) is
			 amended to read as follows:
			
				(d)Design and
				operation of systemE-Verify shall be designed and
				operated—
					(1)to maximize its
				reliability and ease of use by employers;
					(2)to insulate and
				protect the privacy and security of the underlying information;
					(3)to maintain
				appropriate administrative, technical, and physical safeguards to prevent
				unauthorized disclosure of personal information;
					(4)to respond
				accurately to all inquiries made by employers on whether individuals are
				authorized to be employed;
					(5)to register any
				times when E-Verify is unable to receive inquiries;
					(6)to allow for
				auditing use of the system to detect fraud and identify theft;
					(7)to preserve the
				security of the information in all of the system by—
						(A)developing and
				using algorithms to detect potential identity theft, such as multiple uses of
				the same identifying information or documents;
						(B)developing and
				using algorithms to detect misuse of the system by employers and
				employees;
						(C)developing
				capabilities to detect anomalies in the use of the system that may indicate
				potential fraud or misuse of the system; and
						(D)auditing
				documents and information submitted by potential employees to employers,
				including authority to conduct interviews with employers and employees;
						(8)to confirm
				identity and work authorization through verification of records maintained by
				the Secretary, other Federal departments, States, the Commonwealth of the
				Northern Mariana Islands, or an outlying possession of the United States, as
				determined necessary by the Secretary, including—
						(A)records
				maintained by the Social Security Administration;
						(B)birth and death
				records maintained by vital statistics agencies of any State or other
				jurisdiction in the United States;
						(C)passport and visa
				records (including photographs) maintained by the Department of State;
				and
						(D)State driver's
				license or identity card information (including photographs) maintained by
				State department of motor vehicles;
						(9)to electronically
				confirm the issuance of the employment authorization or identity document;
				and
					(10)to display the
				digital photograph that the issuer placed on the document so that the employer
				can compare the photograph displayed to the photograph on the document
				presented by the employee or, in exceptional cases, if a photograph is not
				available from the issuer, to provide for a temporary alternative procedure,
				specified by the Secretary, for confirming the authenticity of the
				document.
					.
		12.Identity
			 theftSection 1028 of title
			 18, United States Code, is amended—
			(1)in subsection
			 (a)(7), by striking of another person and inserting that
			 is not his or her own; and
			(2)in subsection
			 (b)(3)—
				(A)in subparagraph
			 (B), by striking or at the end;
				(B)in subparagraph
			 (C), by adding or at the end; and
				(C)by adding at the
			 end the following:
					
						(D)to facilitate or
				assist in harboring or hiring unauthorized workers in violation of section 274,
				274A, or 274C of the Immigration and Nationality Act (8 U.S.C. 1324, 1324a, and
				1324c).
						.
				13.Small Business
			 Demonstration ProgramSection
			 403 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (8 U.S.C. 1324a note) is amended—
			(1)by redesignating
			 subsection (d) as subsection (e); and
			(2)by inserting
			 after subsection (c) the following:
				
					(d)Small Business
				Demonstration ProgramNot later than 9 months after the date of
				the enactment of the Accountability Through
				Electronic Verification Act, the Director of U.S. Citizenship and
				Immigration Services shall establish a demonstration program that assists small
				businesses in rural areas or areas without internet capabilities to verify the
				employment eligibility of newly hired employees solely through the use of
				publicly accessible internet
				terminals.
					.
			14.Rescission of
			 unspent Federal funds to offset loss in revenues
			(a)In
			 generalNotwithstanding any other provision of law, of all
			 available unobligated funds that have been appropriated for discretionary
			 purposes, an amount equal to the amount necessary to carry out this Act and the
			 amendments made by this Act is rescinded.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall—
				(1)determine the
			 amount of the rescission required under subsection (a);
				(2)use all
			 unobligated funds from the Department of Homeland Security before using funds
			 from other executive branch departments and agencies;
				(3)identify the
			 appropriation accounts from which the rescission under subsection (a) shall
			 apply; and
				(4)identify the
			 amount of such rescission that shall be applied to each such account.
				(c)ReportNot
			 later than 60 days after the date of the enactment of this Act, the Director
			 shall submit a report to Congress and the Secretary of the Treasury that
			 describes the accounts and amounts determined and identified for rescission
			 under subsection (b).
			(d)ExceptionIn
			 determining and identifying the accounts and amounts of rescinded funds under
			 subsection (b), the Director shall exclude the unobligated funds of—
				(1)the Department of
			 Defense;
				(2)the Department of
			 Veterans Affairs; and
				(3)the National
			 Nuclear Security Administration Weapons Activities and Naval Reactors
			 Accounts.
				
